 1
 2
 3
 4
 5
 6
                                UNITED STATES DISTRICT COURT
 7                             WESTERN DISTRICT OF WASHINGTON
                                         AT SEATTLE
 8
 9
      JESSE WESLEY,                                           Case No. 2:18-CV-00466-RSL
10
                            Plaintiff,                        ORDER ON PLAINTIFF’S
11
                       v.                                     MOTION TO WAIVE
12                                                            PHYSICAL OFFICE
      CBS RADIO,                                              REQUIREMENT OF LOCAL
13
                            Defendant.                        COUNSEL FOR PRO HAC
14                                                            VICE
15         This matter comes before the Court on plaintiff’s “Motion to Waive Physical Office
16 Requirement of Local Counsel for Admission Pro Hac Vice.” Dkt. #12. Counsel who are not
17 admitted to practice before the Court must submit an application to participate pro hac vice and
18 must be represented by local counsel. See LCR 83.1(d); see Washington v. Trump, C17-
19 0141JLR. As plaintiff’s counsel, Favian Valencia, is a member of the Washington State Bar
20 Association, she need not submit a pro hac vice application. However, Sunlight Law, PLLC
21 cannot act as local counsel for the purposes of LCR 83.1(d).
22
           For the foregoing reasons, plaintiff’s motion is DENIED.
23
           DATED this 20th day of November, 2018.
24
25
26
27
                                                    A
                                                    Robert S. Lasnik
                                                    United States District Judge
28
     ORDER DENYING MOTION TO WAIVE
     PHYSICAL OFFICE REQUIREMENT - 1
